Name: Council Decision (EU) 2016/1859 of 13 October 2016 on the Tripartite Social Summit for Growth and Employment and repealing Decision 2003/174/EC
 Type: Decision
 Subject Matter: economic conditions;  EU institutions and European civil service;  employment;  labour law and labour relations;  international affairs
 Date Published: 2016-10-20

 20.10.2016 EN Official Journal of the European Union L 284/27 COUNCIL DECISION (EU) 2016/1859 of 13 October 2016 on the Tripartite Social Summit for Growth and Employment and repealing Decision 2003/174/EC THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 352 thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national parliaments, Having regard to the consent of the European Parliament, Acting in accordance with a special legislative procedure, Whereas: (1) Article 3(3) of the Treaty on European Union (TEU) provides that one of the objectives of the Union is to work for a highly competitive social market economy, aiming at full employment and social progress. (2) In defining and implementing its policies and activities, the Union is to take into account their social dimension, in particular the requirements linked to the promotion of a high level of employment, the guarantee of adequate social protection, the fight against social exclusion, and a high level of education, training and protection of human health, in accordance with Article 9 of the Treaty on the Functioning of the European Union (TFEU). (3) The Union recognises and promotes the role of the social partners at its level and facilitates dialogue between them while respecting their autonomy, in accordance with Article 152 TFEU. To promote a high-level concertation with the European social partners on the overall strategy set up by the Lisbon European Council of 23 and 24 March 2000, Council Decision 2003/174/EC (1) established a Tripartite Social Summit for Growth and Employment (the Summit). The Summit is now recognised in Article 152 TFEU as an integral component of social dialogue at Union level. (4) The Union and its Member States are committed to cooperating within the framework of the Europe 2020 strategy, an integrated strategy designed to boost the Union's potential for growth and jobs over the period 2010-2020 (the Europe 2020 strategy). The Europe 2020 strategy aims to increase coordination between national and Union policies. In addition, the Union has recognised the need to enhance the social partners' ownership of and involvement in that strategy, to enable the social partners to actively contribute to the implementation of that strategy's objectives. (5) Regulation (EU) No 1175/2011 of the European Parliament and of the Council (2) underlines that social partners shall be involved within the framework of the European Semester, on the main policy issues where appropriate, in accordance with the provisions of the TFEU and national legal and political arrangements. (6) In its conclusions of 28 June 2013, the European Council noted that the social dimension of the Economic and Monetary Union should be strengthened, and highlighted in this context the key role of the social partners and social dialogue. Accordingly, the Commission in its Communication of 2 October 2013 entitled Strengthening the social dimension of the Economic and Monetary Union, addressed the issue of the promotion of social dialogue at national and Union level, and announced a proposal to review Decision 2003/174/EC, referring to the Summit as an opportunity to involve the social partners in the European Semester process. (7) Since its establishment pursuant to Decision 2003/174/EC, the Summit has fulfilled its key role to enable high-level concertation. It has contributed positively to the development of social dialogue at Union level under the Lisbon Strategy over the period 2000-2010, and under the Europe 2020 strategy. (8) In their joint Declaration on Social Partner Involvement in European Economic Governance of 24 October 2013, signed by the European Trade Union Confederation (ETUC) on the workers' side, and by the Confederation of European Business (BUSINESSEUROPE), the European Centre of Employers and Enterprises providing Public services (CEEP) and the European Association of Craft, Small and Medium-sized Enterprises (UEAPME) on the employers' side, the European social partners called for a coherent process of consultation of the social partners in the context of the European Semester, and confirmed their support for the Summit. (9) The tasks and the membership of the Summit should be adapted in order to take into account the institutional changes introduced by the Treaty of Lisbon, in particular the creation of the function of President of the European Council, as laid down in Article 15 TEU. (10) This Decision is without prejudice to the organisation and operation of the national systems of industrial relations and social dialogue. (11) The TFEU does not provide, for the adoption of this Decision, powers other than those under Article 352 TFEU. (12) Decision 2003/174/EC should therefore be repealed, HAS ADOPTED THIS DECISION: Article 1 Task The task of the Tripartite Social Summit for Growth and Employment shall be to ensure, in compliance with the TFEU and the TEU and with due regard for the powers of the institutions and bodies of the Union, that there is a continuous concertation between the European Council, the Council, the Commission and the social partners. The Summit shall enable the European social partners to contribute, in the context of their social dialogue, to the various components of the Union's strategy for growth and jobs. It shall facilitate synergies between the actions of the European Council, the Council, the Commission and the social partners aimed at the promotion of growth, a high level of employment, the guarantee of adequate social protection, the fight against social exclusion and a high level of education, training and protection of human health. For that purpose, it shall draw on the upstream work of and discussions between the Council, the Commission and the social partners in the different concertation forums on economic, social and employment matters. Article 2 Membership 1. The Summit shall consist of the Presidents of the European Council and the Commission, and, represented at the highest level, the current Council Presidency, the two subsequent Council Presidencies and the social partners. The ministers from the three Council Presidencies and the Commissioner responsible for employment and social affairs shall also participate in the Summit. Depending on the agenda, other ministers from the three Council Presidencies and other Commissioners may also be invited to participate in the Summit. 2. The social partners' representatives shall be divided into two delegations of equal size, one comprising 10 workers' representatives and the other comprising 10 employers' representatives, taking into account the need to ensure gender balance. 3. Both delegations shall consist of representatives of European cross-industry organisations, either representing general interests or more specific interests of supervisory and managerial staff and small and medium-sized businesses at European level. Technical coordination shall be provided for the workers' delegation by the European Trade Union Confederation (ETUC) and for the employers' delegation by the Confederation of European Business (BUSINESSEUROPE). ETUC and BUSINESSEUROPE shall ensure that the views expressed by the specific and sectoral organisations are fully taken into account in their contributions and shall, where appropriate, include representatives from some of those organisations in their delegations. Article 3 Preparation 1. The agenda for the Summit shall be determined jointly by the Council, the Commission and the workers' and employers' cross-industry organisations taking part in the work of the Summit. To this end, preparatory meetings shall take place between the Council, the Commission, ETUC and BUSINESSEUROPE. 2. The matters on the agenda shall be discussed by the Council meeting in its Employment, Social Policy, Health and Consumer Affairs configuration based, as appropriate, on a contribution of its preparatory bodies. 3. The Commission shall provide the secretariat support to the Summit. In particular, the secretariat shall ensure that documents are distributed in adequate time. For the purposes of preparing and organising meetings, the Summit secretariat shall establish appropriate contacts with ETUC and BUSINESSEUROPE, both of which shall be responsible for coordinating their respective delegations. Article 4 Operation 1. The Summit shall meet at least twice a year. The meetings shall be held before the respective spring and autumn sessions of the European Council. 2. The Summit shall be chaired jointly by the President of the European Council and the President of the Commission, with the participation of the current Council Presidency. 3. The meetings of the Summit shall be convened by the joint chairpersons on their own initiative, in consultation with the social partners. 4. The President of the European Council shall report on the discussions and the outcomes of the Summit to the European Council. Article 5 Information The joint chairpersons shall draw up a summary of the Summit's discussions, in order to inform the relevant Council configurations, the European Parliament and the general public of them. Article 6 Repeal Decision 2003/174/EC is hereby repealed with effect from 21 October 2016. Article 7 Entry into force This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Luxembourg, 13 October 2016. For the Council The President J. RICHTER (1) Council Decision 2003/174/EC of 6 March 2003 establishing a Tripartite Social Summit for Growth and Employment (OJ L 70, 14.3.2003, p. 31). (2) Regulation (EU) No 1175/2011 of the European Parliament and of the Council of 16 November 2011 amending Council Regulation (EC) No 1466/97 on the strengthening of the surveillance of budgetary positions and the surveillance and coordination of economic policies (OJ L 306, 23.11.2011, p. 12).